— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Broomer, J.), rendered August 1, 1989, convicting him of assault in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to support the conviction of assault in the second degree because there was no showing of his intent to cause physical injury is unpreserved for appellate review since the defendant failed to advance this argument before the trial court in a motion to dismiss the indictment at the close of the People’s case, or at any other time (see, People v Davis, 172 AD2d 553; People v Taylor, 170 AD2d 706; People v Hood, 156 AD2d 468; People v Udzinski, 146 AD2d 245, 250). Under the circumstances of this case, we decline to review this contention in the exercise of our interest of justice jurisdiction.
We have reviewed the defendant’s remaining contentions and find them to be either unpreserved for appellate review or without merit. Mangano, P. J., Kunzeman, Miller and Copertino, JJ., concur.